In this proceeding brought by defendant for an order punishing plaintiff, his former wife, for contempt of court for failure to accord him visitation with their infant daughter in conformity with the judgment theretofore entered herein, both parties appeal from portions of an order of the Supreme Court, Westchester County, dated February 14, 1967, which inter alia confirmed the report of a Referee. The appeal by defendant is from so much of the order as (1) denied his application for a counsel fee, (2) ordered him to pay the Referee’s fee and (3) did not grant his application to direct plaintiff to pay the Referee’s fee and the court costs; and the cross appeal by plaintiff is from all other parts of the order. Order affirmed insofar as appealed from by defendant, without costs. No opinion. Cross appeal by plaintiff dismissed, without costs, unless she files and serves a proper appendix within 30 days after entry of the order hereon. In the interim, plaintiff’s cross appeal will be held in abeyance. Plaintiff contends that the findings of the Referee as confirmed by the court below are vague, incomplete, nonfaetual and against the weight of the evidence. The raising of such contentions requires the use of an extensive appendix. The appendix submitted by plaintiff is patently insufficient in this regard (see Martin v. Martin, 22 N Y 2d 751; E. P. Reynolds, Inc. v. Eager Elec. Co., 17 N Y 2d 51; Melville v. Melville, 29 A D 2d 679; Lo Gerfo v. Lo Gerfo, 30 A D 2d 156; CPLR 5528; Rules of Appellate Division, Second Dept., part 1, rule XVI). Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Martuscello, JJ., concur.